Citation Nr: 0935057	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A § 
1151 for a heart condition due to treatment at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for congestive heart failure and a 
fungal infection.  In his substantive appeal received in May 
2003, the Veteran clarified that he was appealing only the 
claim for congestive heart failure.

The claim was remanded by the Board in January 2005 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matter has been returned to the Board for appellate 
review.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of 
the foregoing, the Veteran's claim has been recharacterized 
as shown on the title page.  

The Veteran submitted additional VA medical records to the 
Board in August 2009, subsequent to the issuance of the May 
2009 supplemental statement of the case (SSOC).  This 
evidence was not accompanied by a waiver of consideration by 
the Agency of Original Jurisdiction (AOJ).  Review of the 
evidence reveals that the records are not pertinent to the 
issue on appeal.  In light of the foregoing, there is no need 
to remand the Veteran's claim for consideration of this 
additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c).




FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that the Veteran has a heart condition, to 
include congestive heart failure.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for a heart condition due to treatment at a VA medical 
facility have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303(c), 3.361, 4.9 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to compensation under 38 
U.S.C.A. § 1151 for a heart condition, which he claims is 
congestive heart failure, due to treatment that he alleges 
occurred at VA facilities over a number of years and 
continued to the present.  He theorizes that the effects of 
medication given to him through VA medical care in 1987 and 
from 2001 through 2002, and failure to diagnose him properly, 
led to his congestive heart failure.  

In this case, because the claim was filed after October 1, 
1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the Veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A voluminous amount of VA treatment records have been 
associated with the claims folder, to include records from 
the VA Medical Center (VAMC) in Salt Lake City, Utah, and the 
VAMC in Sheridan, Wyoming.  Most of these records relate to 
treatment that the Veteran received for a psychiatric 
disability; only a few contain information related to the 
Veteran's cardiovascular functioning.  

An undated physical examination conducted at the Salt Lake 
VAMC reveals normal jugular vein pulse (JVP); aortic valve 
(AV) wanes; 8 cm. column; point of maximum impulse (PMI) not 
visible or palpable; good perfusion to skin and nail beds; 
unable to auscultate heart sounds due to lack of cooperation; 
pulses regular and good quality.  

A December 1985 posterior-anterior (PA) and lateral chest x-
ray revealed the Veteran's lungs were slightly hyperinflated 
and some element of COPD was suspected.  There was an ill-
defined density in the left lung base, which was noted to 
probably represent fibrosis, as there was no definite mass.  
The impression made was findings compatible with COPD.  See 
radiographic report.  

A February 1986 PA and lateral chest x-ray revealed 
hyperinflation again compatible with COPD.  The questionable 
density in the left base was reported to probably represent 
fibrosis and there was no suggestion of mass lesion.  Chest 
was otherwise within normal limits and unchanged from 
December 1985.  See radiographic report.  

The Veteran was admitted to the Sheridan VAMC in September 
1985 for inpatient care related to psychiatric disorders.  At 
the time of his discharge in June 1986, it was reported that 
chest x-ray was compatible with COPD and hyperinflation; 
otherwise normal and unchanged from February 1986.  See VA 
Form 10-1000.  

An April 1987 PA and lateral chest x-ray revealed that the 
heart and mediastinum were not remarkable.  The conclusion 
was normal chest.  A January 1989 x-ray contained no evidence 
of acute cardiopulmonary process.  See radiologic 
consultation request/reports.  

The Veteran was seen in March 1994 with report that a blood 
drawing technician had told him the year before that he had 
an abnormal heart rhythm.  He indicated that he had 
frequently checked his pulse since then and noted eight 
skipped beats per 100.  The Veteran also reported that he had 
noticed mild shortness of breath and a fluttery sensation in 
his chest with extreme exertion.  The diagnostic impression 
was benign arrhythmia and a Holter monitor was ordered.  See 
VA Form 10-10M.  

The Veteran requested the results of a March 1994 Holter 
monitor (HM) in May 1994.  The examiner indicated that the 
Veteran had had no prolonged episodes, though he had 
occasional skipped beats.  It was also noted the HM showed 
normal sinus rhythm (NSR) and frequent isolated premature 
beats, but no changes on electrocardiogram (EKG).  The 
diagnostic impression was benign ventricular ectopy.  See VA 
Form 10-10M; see also March 1994 Holter report and March 1994 
consultation report.  

A chest x-ray was taken in November 1994 due to hemoptysis 
for one month.  The impression was no active cardiopulmonary 
disease.  If hemoptysis is present clinically, bronchoscopy 
and/or chest CT was recommended.  See Salt Lake VAMC 
radiology report.  There is no indication a CT of the 
Veteran's chest was performed.  

A November 1996 chest x-ray contained an impression of no 
evidence of acute cardiac or pulmonary disease; chronic 
linear opacity in the bases probably represents atelectasis 
or scar.  See Salt Lake VAMC radiology report.  

A November 2001 electrocardiogram (ECG) from the Sheridan 
VAMC reveals normal sinus rhythm with first degree AV block 
with occasional premature ventricular complexes (PVCs), 
otherwise normal ECG.  

In March 2002, the Veteran was seen at the Sheridan VAMC with 
various complaints, to include a skipping heartbeat, which 
the examiner indicated seemed somatic.  It was reported that 
the Veteran had had some PVCs in the past with possible first 
degree heart block but had not ever been symptomatic or had 
any problems.  It was noted that the Veteran's blood 
pressures had been stable.  See physician assistant note and 
addendum.  

Private treatment records have also been obtained.  The 
Veteran was admitted to the Memorial Hospital of Sheridan in 
May 2002 with a chief complaint of being worn out and 
complaints of increasing shortness of breath, fatigue, 
weakness and some tachycardia.  In pertinent part, congestive 
heart failure, hypertension, and history of atrial 
fibrillation for many years, were included as past medical 
problems, as was chronic obstructive pulmonary disease.  
Physical examination of the Veteran's cardiac system revealed 
an irregularly regular rhythm with very distant heart sounds.  
His PMI was in the epigastric area.  The assessment made was 
patient with exacerbation of his COPD and congestive heart 
failure who presents with oral thrush and secondary 
peripheral infection in his feet secondary to poor nails.  

During this admission, a chest x-ray was taken to evaluate 
the complaint of shortness of breath, which made no mention 
of the Veteran's heart.  See May 2002 radiology report.  In 
addition, three ECG were conducted.  The first revealed sinus 
rhythm with sinus arrhythmia with first degree AV block with 
occasional PVCs; the second revealed sinus rhythm with first 
degree AV block; and the third revealed sinus bradycardia 
with first degree AV block.  

The discharge summary from Memorial Hospital of Sheridan 
indicates that EKG showed frequent PVCs and bigeminy.  The 
Veteran stated that he had always had cardiac dysrhythmia, 
which was corrected by increasing his oxygen saturations and 
cardiodynamics.  Chest x-ray was reported to show COPD but no 
superimposed pneumonia or pulmonary edema.  The doctor who 
examined the Veteran reported that the Veteran was very upset 
about his previous medical care.  The doctor tried to 
reassure him that, in essence, he had done nothing different 
from what his other physicians were doing and that the 
Veteran's satisfaction with his hospitalization now in 
contrast to his dissatisfaction with his treatment before was 
basically ridiculous, as care was very appropriate in both 
settings, and nothing significantly different was done for 
him at Memorial Hospital of Sheridan.  The doctor also noted 
that he expected the Veteran to remain irritated and 
dissatisfied with any medical care as his health deteriorates 
and he is unable to accept this and recognize the 
relationship to his advancing age.  The final diagnosis, in 
pertinent part, was cardiac dysrhythmia and congestive heart 
failure.  

Just after the Veteran's discharge from Memorial Hospital of 
Sheridan, an echocardiogram was performed.  The final 
impression was somewhat dilated left ventricle; dilated left 
atrium; aortic root dilation; normal left ventricular 
systolic function; mild mitral regurgitation; mild aortic 
regurgitation; mild tricuspid regurgitation with normal PA 
pressure; and some degree of pulmonary regurgitation.  See 
May 2002 report signed by Dr. H.D. Sorensen, Cardiology.  

In June 2002, the Veteran was seen at Memorial Hospital of 
Sheridan with complaint of acute psychosis.  Physical 
examination of his cardiac system showed a regular rhythm and 
murmurs consistent with both mitral and aortic valve disease, 
very distant, secondary to his barrel chest.  No 
cardiovascular diagnosis was made.  A PA and lateral chest x-
ray contained an impression of new right lower lobe 
pneumonia, but no findings related to the Veteran's heart.  
See radiology report.  

A January 2003 record from Dr. Kirven reveals that the 
Veteran was seen for bilateral lower leg edema, which Dr. 
Kirven indicated that probably either due to venous 
insufficiency or some congestive heart failure.  A March 2004 
record from Dr. Kirven reveals that the Veteran was seen for 
complaint of irregular heartbeat.  Examination revealed that 
the Veteran's heart had a regular rate and rhythm without 
gallop or murmur.  An occasional ectopic beat was noted and 
it was also reported that EKG showed a sinus arrhythmia.  Dr. 
Kirven indicated that he would make no changes to the 
Veteran's current medications and advised the Veteran that he 
was probably not going to need treatment for this problem 
unless he developed other symptoms.  There was no diagnosed 
cardiovascular condition.  

A VA medical opinion was obtained in May 2006.  The examiner 
reported that the Veteran's claims folder and entire 
electronic medical record had been reviewed.  The examiner's 
review of the medical records revealed that the Veteran did 
not have any disability, including congestive heart failure, 
which was proximately caused by or aggravated by any VA 
medical treatment, including the effects of medication given 
to him throughout VA medical care in 1987 and from 2001 to 
2002.  In addition, the examiner indicated that there was no 
failure by VA to properly diagnose the Veteran.  

The examiner reported that it was interesting to note that 
around the time of the Veteran's May 2002 admission for 
breathing problems, an echocardiogram was performed and read 
by Dr. Sorensen, an excellent cardiologist from Billings, 
Montana.  The echocardiogram revealed normal ejection 
fraction which is totally incongruent with the diagnosis of 
left sided congestive heart failure.  The Veteran was found 
to have mild mitral, aortic and tricuspid regurgitation and 
pulmonic regurgitation, which were and are insignificant 
findings in this Veteran.  Pulmonary artery pressures were 
normal, which argue against the diagnosis of right heart 
failure being present at that time.  His chest x-ray was 
described as showing "COPD but no superimposed pneumonia or 
pulmonary edema" on his discharge summary.  The examiner 
indicated that pulmonary edema on chest x-ray (CXR) is a 
hallmark finding of congestive heart failure.  The examiner 
further reported that he suspected the Veteran's primary 
problem associated with his shortness of breath during this 
May 2002 admission was an acute exacerbation of his COPD 
(caused by his years of tobacco abuse).  

The VA examiner noted that no chest x-ray image or report or 
chest CAT scan image or reports done at the Sheridan VAMC 
suggest the presence of congestive heart failure.  The most 
prominent finding on CXR is that of COPD.  The examiner 
further noted that the Veteran's tobacco abuse problem was 
addressed by VA staff and he was encouraged to quit smoking; 
once he quit smoking, he was encouraged on numerous occasions 
to continue his non-smoking status.  The major cause of the 
Veteran's breathing difficulties and any associated 
cardiopulmonary problems was found by the examiner to be his 
history of over 50 pack years of cigarette smoking, which had 
caused him to develop COPD.  

The VA examiner further reported that the Veteran's 
hypertension was appropriately diagnosed and treated by VA 
staff.  It was interesting to note that hypertension was 
appropriately treated with diuretics and initially lisinopril 
and later losartan, both of which are very effective in the 
treatment of hypertension and are also primary treatment 
agents for left sided congestive heart failure, which the 
examiner did not believe the Veteran ever had.  The examiner 
also reported the statement made in the May 2002 discharge 
summary from Memorial Hospital of Sheridan.  

Many of the treatment records from the VAMCs in Salt Lake 
City and Sheridan, as well as records from the Memorial 
Hospital of Sheridan, were not available to the examiner at 
the time of the May 2006 opinion.  As such, the RO requested 
an addendum opinion, which was provided in April 2009.  The 
examiner reported reviewing all the records in their 
entirety.  The examiner stated that the Veteran does not have 
congestive heart failure and that any mention of this 
diagnosis in the charts is due to an erroneous diagnosis.  
Additional data gleaned from the most recent data in the 
charts since the May 2006 opinion reveal no evidence of 
cardiomegaly in multiple recent chest radiographs and chest 
CT scans.  In addition, a 2007 Sesta Mibi cardiac scan 
revealed a very acceptable ejection fraction of 55 percent 
and there was no evidence of cardiac ischemia present.  

The examiner stated that, in any event, the Veteran has no 
medical problems which were proximately caused or aggravated 
by any VA medical treatment, or failure to diagnose him 
properly, or caused by the effects of medications given to 
him through VA medical care in 1987 and from 2002 through 
2002.  The only problem with the Veteran's care that he has 
received from VA is that he continues to carry the erroneous 
diagnosis of congestive heart failure on his problem list and 
in multiple progress notes, even with a lack of evidence to 
support this diagnosis.  

In applying the criteria for the benefit sought to the 
circumstances of the case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  In this regard, the Board finds that 
prior to 1987, VA treatment records and radiographic reports 
reveal no heart condition, to include congestive heart 
failure.  In fact, there was no chest x-ray showing that the 
Veteran had a cardiac abnormality of any kind, and no 
diagnosis made related to his heart.  Rather, chest x-ray 
findings were compatible with COPD and in April 1987, the 
Veteran's heart and mediastinum were not remarkable.  

The Board acknowledges that records dated after 1987 contain 
cardiovascular findings and diagnoses.  In pertinent part, 
the Veteran was diagnosed with benign arrhythmia in March 
2004 and benign ventricular ectopy in May 1994, although 
chest x-rays in November 1994 and November 1996 contain 
impressions of no active/acute cardiopulmonary disease.  See 
VA treatment records.  In November 2001, ECG showed first 
degree AV block with occasional PVCs, see id., and the 
Veteran was assessed with congestive heart failure and 
cardiac dysrhythmia at the time of his discharge from the 
Memorial Hospital or Sheridan.  

Despite these findings, and in conjunction with an extensive 
review of all of the Veteran's medical records, the VA 
examiner has found that the Veteran does not have congestive 
heart failure or any disability as a result of VA care.  In 
so finding, the VA examiner noted that the May 2002 
echocardiogram revealed normal ejection fraction, which is 
totally incongruent with the diagnosis of left sided 
congestive heart failure; mild mitral, aortic and tricuspid 
regurgitation and pulmonic regurgitation, which were and are 
insignificant findings in this Veteran; and normal pulmonary 
artery pressures, which argue against the diagnosis of right 
heart failure being present at that time.  The examiner 
further noted that chest x-ray did not show pulmonary edema, 
which is a hallmark finding of congestive heart failure.  In 
fact, no chest x-ray image or report or chest CAT scan image 
or reports suggest the presence of congestive heart failure; 
rather, the examiner indicated that the most prominent 
finding on x-ray is COPD.  More recent data (chest 
radiographs and chest CT scans) also reveals no evidence of 
cardiomegaly and a 2007 cardiac scan revealed a very 
acceptable ejection fraction of 55 percent, with no evidence 
of cardiac ischemia present.  

The Board acknowledges the Veteran's contention that he has a 
heart condition and finds that he is competent to describe 
his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer his opinion on a medical diagnosis, as he has done by 
asserting that he has congestive heart failure.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In summary, the persuasive medical evidence does not show 
that the Veteran has an additional disability due to medical 
treatment provided by the VA or due to medication given to 
him through VA medical care in 1987 and from 2001 through 
2002, or that the VA failed to diagnose him properly, as it 
has been determined that he does not have a heart condition, 
to include congestive heart failure.  The 2006 VA examiner 
concluded that the Veteran does not have a heart condition, 
to include congestive heart failure.  This opinion is the 
most persuasive evidence of record as it was based upon an 
extensive review of the Veteran's medical records from both 
VA and private facilities, to include diagnostic testing, and 
was supported by a detailed rationale.  While the examiner 
acknowledged the presence of mild mitral, aortic and 
tricuspid regurgitation and pulmonic regurgitation, these 
were determined to be insignificant findings.  The Board 
emphasizes that the statute does not authorize benefits under 
38 U.S.C.A. § 1151 in the absence of a qualifying additional 
disability.  

And assuming, without deciding, that cardiac dysrhythmia, 
mitral, aortic and tricuspid regurgitation and pulmonic 
regurgitation, or any other cardiovascular finding of record, 
does constitute a current heart disorder, these conditions 
have not been shown to be caused by VA hospital care, medical 
or surgical treatment, or examination.  Rather, the VA 
examiner reviewed the Veteran's medical records in their 
entirety and specifically concluded that the Veteran "has NO 
medical problems which were proximately caused or aggravated 
by any VA medical treatment, or failure to diagnose him 
properly, or caused by the effects of medication given him 
through VA medical care in 1987 and from 2001 through 2002."  
There is no competent medical evidence of record to the 
contrary.

Under the circumstances of this case, the preponderance of 
the competent medical evidence is against the claim and the 
claim must be denied.  As the evidence is not in equipoise, 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Section 5103 notice was provided to the Veteran in an October 
2002 letter, which advised him of the necessary evidence to 
substantiate a claim for compensation under 38 U.S.C.A. 
§ 1151, that the RO would assist him in obtaining additional 
information and evidence, and of the responsibilities on both 
his part and VA's in developing the claim.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  The Board acknowledges that the Veteran was not 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as his claim is being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's private and VA treatment records have 
been associated with the claims folder.  The Board notes that 
a request for records from the Social Security Administration 
(SSA) was made pursuant to the January 2005 remand.  The SSA 
responded that no medical records could be sent as the 
Veteran had not filed for disability benefits.  See February 
2006 NRC reply.  The Board also acknowledges the assertion 
raised by the Veteran's representative that one of its remand 
instructions was not accomplished, as the AMC requested a 
medical opinion rather than an examination.  In this case, 
however, there is no prejudice in not conducting a 
cardiovascular examination as the VA examiner conducted a 
detailed review of all of the Veteran's medical records, to 
include current treatment records and diagnostic testing, and 
provided the opinion requested on remand.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a heart condition due to treatment at a 
VA medical facility is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


